Citation Nr: 1738183	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to April 1988 with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in June 2015, February 2016, and February 2017 for further development, which has been completed.


FINDING OF FACT

The most probative evidence is against a finding that the Veteran suffers from a psychiatric disorder that is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, Social Security Administration (SSA) records, and VA examination reports are of record, as is a transcript of the Veteran's Board hearing.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, updated VA medical records were obtained and the Veteran underwent VA psychiatry examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy. Gaines v. West, 11 Vet. App. 353, 358 (1998).  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

Where a claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA (or VA contracted) psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis     of PTSD and that the Veteran's symptoms are related to that stressor, then, in the absence of clear and convincing evidence to the contrary, and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone will establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved   a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert      v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that his current psychiatric disability is the result     of his military service.  With regard to PTSD, the Veteran reported a 2007 statement that due to his jet mechanic school being changed in boot camp he could not complete his school and he had to go back home, and just being in the Navy in general stressed him out.  He also stated that people and Navy guys were stealing from him which caused him to panic a lot.  During his November 2015 Board hearing, he testified   that his PTSD symptoms were caused by the military, fighting in a war and guns     and violence.  He referenced nightmares and dreams such as fighting in Libya and      a fear of losing his brother.  In addition, he stated that he would have nightmares in service about Iraq.  Upon VA psychiatric examination in March 2017, the Veteran reported three stressors including his brother being killed by a school bus when he was 16; seeing a cable snap and cut a guy in half while at the Philadelphia Naval Shipyard; and falling down steps and hurting his back for which he did not seek medical treatment.

The Veteran's service personnel records show that he served in the United States Navy from November 1985 to April 1988, entering active duty in Chicago and separating from active duty in Philadelphia.  His primary specialty was a seaman.  No combat medals or badges were awarded.  Thus, to establish the occurrence of the claimed in-service stressor, the Veteran's statements must be corroborated by credible independent supporting evidence.  

Service treatment records do not reflect any complaints, treatment, or a diagnosis    of a mental health disorder, to include PTSD.  Indeed, the Veteran's March 1988 separation examination documented no psychiatric conditions and the Veteran conceded in his substantive appeal that he was never treated for any mental conditions while serving in the Navy.  

Post-service VA treatment records also do not reflect a PTSD diagnosis.  In this regard, the Veteran had several PTSD screens/evaluations from August 2004 to May 2015, all of which were negative.  Furthermore, during a July 2007 neurology consult, the Veteran denied symptoms of PTSD.  In a February 2008 psychology note, the Veteran stated he has never been involved in any combat or traumas while in the military; however, he stated, "I think basic training screwed me up."  In a May 2008 PTSD evaluation, the Veteran reported that he had PTSD because he gets stressed out and cannot hold a job.  The psychologist determined that the Veteran did not meet the criteria for PTSD because he did not have a life threatening event that he could give that was causing his distress.  Also, in a mental health treatment note dated October 2008, the Veteran stressed that he suffered from severe PTSD which was related to his military experience.  However, the physician's assistant noted that when pressed for details, the Veteran admitted he was never in combat and never had any situations while in service to cause PTSD.  At that time, the Veteran did state that he needs medication for PTSD because he had nightmares; however, he also stressed that he needed the records to reflect that he had PTSD    so he could get disability benefits. The physician's assistant noted that the Veteran was extremely focused on his SSA and VA claims for disability income.  An August 2014 home assessment intake note reveals that the Veteran remarked     "no" as to whether he had military or non-military related PTSD. In a May 2015 psychology consultation, the Veteran complained of PTSD with nightmares; however, the psychologist noted that he did not endorse any current symptoms       of PTSD and the psychologist failed to diagnose PTSD.

The Veteran underwent VA psychiatric examination in March 2017.  Of the three stressors noted above, the examiner noted that only the second stressor of seeing a man cut in half by a snapped cable met criterion A to support a diagnosis of PTSD.  However, the examiner concluded that the Veteran does not meet the criteria for PTSD according to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)) and Fifth Edition (DSM-V).  

The Board also finds the Veteran's statements regarding stressors in service to lack credibility and, in particular, the Veteran's reported stressors of seeing a man cut        in half by a snapped cable while stationed in Philadelphia and having nightmares       of fighting in Libya and Iraq are not persuasive.  In this regard, the Board finds it troublesome that the Veteran first reported these stressors during his November 2015 Board hearing and to the March 2017 VA examiner, respectively, but did not include them on his 2007 initial statement as to his reported stressors.  Moreover, a November 2009 treatment reported noted the clinician finding the validity and accuracy of the Veteran's reported history to be questionable, and noted the Veteran reporting he served with the Navy from 1985to 1993 and emphasized that he was in firefights.  The Board notes the Veteran only served on active duty until 1988.  A July 2007 neuropsychiatric evaluation noted the Veteran was not an accurate historian.  Given the above, coupled with the fact that the Veteran denied ever having any situations while in service to cause PTSD and the lack of any combat or foreign service, clearly, then, the reported stressors alleged by the Veteran are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that    the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can          be impeached by a showing of interest, bias, or inconsistent statements).

In sum, the medical evidence of record does not reflect that the Veteran has been diagnosed with PTSD during the course of the claim.   Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of     a current diagnosis of PTSD, service connection for that disability cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.

Next, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is also not warranted.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with dysthymia and anxiety disorder.  There is also evidence that the Veteran had been diagnosed with unspecified personality disorder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the conditions      are related to service.

The Veteran testified that he was pretty sure he was treated for anxiety while serving in the reserves.  However, as noted above, service treatment records are silent for complaints of or treatment for any mental health problems.  Indeed, service treatment records reveal that in January 1991 the Veteran endorsed that he suffered no illness, injury, or disease during his period active duty for training.

Post-service VA treatment records reveal that the first mention of a mental health condition was not until June 2003 when the Veteran's mother called and reported to a social worker that she was concerned about her son.  The Veteran's mother stated she wanted to know if VA would have him evaluated because in her opinion, he had serious personality and mental illness issues and that he was abused physically and emotionally by his father as a child.  Thereafter, VA treatment records reveal that the Veteran underwent a mental health evaluation in December 2003.  At that time, the psychiatrist noted that the Veteran did not have any major psychiatric treatment or hospitalization, but he did have a history of alcohol abuse.  During the consult, the Veteran reported that he suffers from depression, anxiety, and is stressed out because he has no job, cannot drive, has to put up with living in his father's home and his father orders him around like a child.  He also stated that his stepmother appears to be resentful of him being there and all of this, coupled with the fact that he does not have any other place to live, has stressed him out.  The psychiatrist assessed the Veteran with numerous psychosocial stressors and who is in need of psychiatric help as his symptoms are persistent and his psychosocial issues cannot easily be resolved.  The psychiatrist diagnosed the Veteran with adjustment disorder with mixed emotion and prescribed an anti-depressant.  

Subsequently, the Veteran had a positive depression screen in August 2004, as noted   on a VA mental health treatment note and his primary diagnosis was noted as being alcohol abuse.  A February 2005 VA mental health note reveals the Veteran complained of being stressed out and requested different medication.  At that time, the psychiatrist noted the Veteran appeared tense, anxious, and stressed out.  The psychiatrist diagnosed the Veteran with mixed anxiety and depression and prescribed a benzodiazepine.  The Veteran complained of anxiety as noted by April 2006 VA Substance Abuse Treatment Program (SARP) records.  At that time, it was noted that anxiety had been a common, constant issue.  However, no current diagnoses other than a history of alcohol abuse were found.  

Per a July 2007 neuropsychology evaluation, the Veteran reported that his mood was good on the morning of the evaluation, but noted that he was down the day prior; however, he pushed himself through the day and completed things that he    did not really feel like completing.  The neuropsychologist noted that the Veteran 
had a history of alcohol abuse, was not an accurate historian and did not demonstrate any psychotic behaviors during the evaluation.  Further, she noted that the Veteran's neuropsychological performance was fully affected by his personality disorder,    which appeared to be longstanding.  The diagnostic impression was dysthymia and personality disorder, not otherwise specified.  The neuropsychologist recommended that the Veteran be followed by SARP to work on his drug and alcohol abstinence      as well as psychiatry for medication management.  She noted that it appeared the Veteran continues to not be ready to admit to his drinking as a problem, which likely will cause him continued difficulty in treating the problems he is experiencing.  

During the Veteran's July 2007 entry into the SARP, the Veteran complained of problems with anxiety.  Upon discharge, the noted diagnoses were a history of alcohol abuse and personality disorder, not otherwise specified.  In addition, per     an August 2008 VA psychiatric treatment note, the Veteran's active problem list included dysthymia; however, he denied feeling depressed or having any suicidal thoughts.  In a May 2008 PTSD evaluation, the Veteran reported getting stressed out a lot, feeling irritable quite a lot, having difficulty sleeping and dreaming about his military experiences which involve having to be woken up to do watches, etc. The psychologist diagnosed dysthymia, rule out generalized anxiety and personality disorder, not otherwise specified.  Per a January 2012 mental health treatment note, 
the physician diagnosed the Veteran with personality disorder and dysthymic disorder.  He assessed that the Veteran was manipulative and wanted to get his way, and also that he was minimally depressed. 

In December 2013, the Veteran was diagnosed with anxiety in a VA mental health note.  At that time, the Veteran's mood was noted as "a little depressed, angry once in a while," and sleep was noted as "pretty good."  In a May 2015 VA psychology consultation, the examiner noted a history of depression/anxiety and alcohol abuse.  The psychologist's diagnostic impression included a history of depression/anxiety, dysthymia, alcohol abuse, personality disorder, and rule out malingering.  The examiner further remarked that the record reflected poor compliance with treatment.  In an October 2015 homeless program social worker note, anxiety was listed as      an active problem and the Veteran's affect was noted as being congruent with his mood and his mood was noted as anxious.  The remaining treatment records mostly pertain to medication management and housing assistance.  The Veteran's SSA records note his personality disorder and depression.  None of these records provide a medical opinion linking a current psychiatric disorder to service.

Following detailed examination of the Veteran, the March 2017 VA examiner diagnosed the Veteran with only an unspecified personality disorder and concluded that dysthymia and anxiety were not found upon examination.  The examiner opined that since the Veteran did not endorse any mental health symptoms on         his separation examination, he would thus be considered to be mentally sound at discharge, and therefore, there is no nexus to his military service for any diagnosed mental disorder.  The examiner explained that personality disorders are long standing behavioral, emotional and cognitive problems that are rooted in early childhood experiences. 

The Board acknowledges that the Veteran testified during his November 2015 Board hearing that he is in fear of the public and doing certain things, stresses      out, stays to himself and suffers from panic/anxiety attacks.  However, while the Veteran believes that he has a psychiatric disability that is related to service, as a   lay person, the Veteran has not shown that he has specialized training sufficient      to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not          to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his current mental health symptoms is not competent medical evidence.  The Board finds the opinion of the 2017 VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no competent and probative medical opinion of record linking any current psychiatric disorder to service. 

Moreover, while the Veteran reports he suffered from anxiety during his reserve service and was pretty sure he was treated for such, the Board finds such assertion    is not reliable or persuasive.  In this regard, he denied receiving treatment for any mental condition on his substantive appeal and stated that he did not know he had a mental condition while in service. In fact, the first mention of any mental condition was not until 2003, more than 10 years after separation from service.  As noted above, the Veteran is not considered a reliable historian.  Thus, the Veteran's current contention of suffering from anxiety in service that is associated with            a current mental health condition is simply not persuasive or probative.  See Buchanan and Caluza, both supra.

Although the Veteran has a well-documented history of being diagnosed with             a personality disorder, personality disorders are not diseases or injuries for VA compensation purposes-i.e., they are not a condition that may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes") (2016); see also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (personality disorder is an exclusion in § 3.303(c)).

Finally, the Board considered post-service treatment records that include Axis I diagnoses related to alcohol/substance abuse.  However, disabilities resulting from   a person's own misconduct, including abuse of alcohol or drugs, are not disabilities for which compensation is payable.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2016); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

For all the reasons described above, the Board finds that the weight of the evidence is against a finding that the Veteran suffers from an acquired psychiatric disorder that is related to service.  Moreover, his diagnosed personality disorder is not a disability for which service connection can be established under the law.  Accordingly, the claim for service connection must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied. 


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


